ACCEPTED
                                                                                                    14-14-00938cv
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            10/14/2015 5:20:04 PM
                                                                                            CHRISTOPHER PRINE
                                                                              Andrews Kurth LLP
                                                                                                           CLERK
                                                                              600 Travis, Suite 4200
                                                                              Houston, Texas 77002
                                                                              713.220.4200 Phone
                                                                              713.220.4285 Fax
                                                                              andrewskurth.com
                                                                         FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON,
                                                                            FrederickTEXAS
                                                                                       D. Junkin
                                                                            713.220.4766 Phone
                                                                  10/14/2015713.238.7387
                                                                               5:20:04 PM   Fax
                                                                  CHRISTOPHER         A. PRINE
                                                                            fredjunkin@andrewskurth.com
                                                                           Clerk


                                    October 14, 2015

By Electronic Filing

Honorable Christopher A. Prine
Clerk of the Court
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

        Re:     No. 14-14-00938-CV; Jose Gerardo Padilla, et al. v. Metropolitan
                Transit Authority of Harris County, Texas; On appeal from Cause No.
                1,010,704 in the County Civil Court at Law No. 4 of Harris County,
                Texas

Dear Mr. Prine:

      In accordance with the Court's instruction with respect to the oral
argument scheduled for Wednesday, October 21, 2015, please be advised
that the undersigned counsel will be presenting argument on behalf of
Appellee Metropolitan Transit Authority of Harris County, Texas.

                                              Very truly yours,

                                              /s/ Frederick D. Junkin

                                              Frederick D. Junkin
                                              Counsel for Appellee
FDJ:srp

cc:     All parties of record




HOU:3600097.1